******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. WILLIAM LINDER
              (AC 38433)
       DiPentima, C. J., and Mullins and Mihalakos, Js.
 Argued November 30, 2016—officially released April 11, 2017
(Appeal from Superior Court, judicial district of New
 London, geographical area number ten, Newson, J.)
  Justine F. Miller, assigned counsel, for the appel-
lant (defendant).
   James M. Ralls, assistant state’s attorney, with
whom, on the brief, were Michael L. Regan, state’s
attorney, and Sarah Steere, senior assistant state’s attor-
ney, for the appellee (state).
                         Opinion

   MIHALAKOS, J. The defendant, William Linder,
appeals from the judgment of conviction, rendered after
a jury trial, of assault in the third degree in violation
of General Statutes § 53a-61 (a) (1) and strangulation
in the second degree in violation of General Statutes
§ 53a-64bb (a). On appeal, the defendant claims that
there was insufficient evidence for the jury to find
beyond a reasonable doubt that (1) the defendant was
guilty of assault in the third degree and strangulation
in the second degree, and (2) the state disproved the
defendant’s self-defense claim. We affirm the judgment
of the trial court.
  The jury reasonably could have found the following
facts. In September, 2013, the victim met the defendant
at a horse rescue farm where she was a volunteer. At
the time, the defendant was living at the horse rescue
farm, working to cover his room and board. The defen-
dant and victim became friends, and, around March,
2014, the defendant moved into the victim’s residence.
The understanding was that the arrangement was tem-
porary.
  On June 27, 2014, while driving from the horse rescue
farm to the victim’s residence, the victim and the defen-
dant had an argument; the victim was planning to buy
a house, and, although the defendant wanted to move
into the new house with her, she told him that he could
not. Upon arriving at the victim’s residence, the victim
and the defendant had dinner, and the victim went to
bed around 9 p.m. At approximately midnight, however,
the victim awoke because of the amount of noise that
the defendant was making. When the victim asked the
defendant to be quiet, he became louder, and they began
to argue. Thereafter, the victim returned to bed,
believing that the defendant was going to sleep on the
couch, as he had been doing for the past few months.
  The following morning, the victim awoke at approxi-
mately 5:30 a.m., at which time she discovered that
the defendant was sleeping in her bed. She exited the
bedroom to make coffee but, wanting to get to the
horse rescue farm early and to wake up the defendant,
reentered the bedroom shortly thereafter, whereupon
she turned on the lights and jumped on the bed. While
jumping on the bed, she grabbed the defendant’s arm,
began shaking him, and repeatedly told him to ‘‘wake
up.’’ In response, the defendant sleepily moaned and
told the victim to stop. The victim, however, continued
to shake the defendant and said, ‘‘how do you like it.’’
The defendant then punched the victim in the right eye,
causing her to lose consciousness momentarily.
   When she regained consciousness, the victim was
lying on her back on the bed with the defendant kneeling
over her and asking if she was okay. The victim began
to yell and tried to get away from the defendant, but
he put both of his hands around her neck and squeezed.
After approximately twenty seconds, the defendant
released his hold on the victim, and, in an attempt to
get away from him, she fell off the bed. When the victim
regained her balance, she saw that the defendant was
holding her phone, and she insisted that he return it to
her so that she could call the police. The defendant
handed the victim her phone, and she dialed 911. The
time was approximately 5:51 a.m.
  When the police arrived, both the defendant and the
victim, who was visually upset and crying, were outside
the front of the house. The police handcuffed the defen-
dant, read him his Miranda1 rights, and questioned him
about what had happened. Although the police did not
take a formal statement from the defendant because
they had determined that he was the primary aggressor,2
they took a statement from the victim, took photo-
graphs of her injuries, and noted any observed injuries.3
Thereafter, the victim went to the hospital, where an
emergency medicine physician diagnosed her with con-
tusions of the face and neck, and a neck strain.
   The defendant was charged with assault in the third
degree in violation of § 53a-61 (a) (1),4 strangulation in
the second degree in violation of § 53a-64bb (a),5 and
unlawful restraint in the first degree in violation of
General Statutes § 53a-95. Following the conclusion of
the state’s case, the defendant moved for a judgment
of acquittal on the basis of insufficient evidence, which
the court denied. Prior to closing arguments, the defen-
dant renewed his motion for judgment of acquittal,
which the court again denied. The defendant then was
convicted of assault in the third degree and strangula-
tion in the second degree, but found not guilty of the
unlawful restraint charge. The defendant received a
total effective sentence of three years incarceration,
followed by three years of special parole. The defendant
then filed this appeal. Additional facts will be set forth
as necessary.
                             I
  The defendant claims that there was insufficient evi-
dence to support his conviction of assault in the third
degree and strangulation in the second degree. We
disagree.
   We first set forth our standard of review. ‘‘The stan-
dard of review employed in a sufficiency of the evidence
claim is well settled. [W]e apply a two part test. First,
we construe the evidence in the light most favorable
to sustaining the verdict. Second, we determine whether
upon the facts so construed and the inferences reason-
ably drawn therefrom the [finder of fact] reasonably
could have concluded that the cumulative force of the
evidence established guilt beyond a reasonable doubt.
. . . This court cannot substitute its own judgment for
that of the jury if there is sufficient evidence to support
the jury’s verdict. . . . In conducting our review, we
are mindful that the finding of facts, the gauging of
witness credibility and the choosing among competing
inferences are functions within the exclusive province
of the jury, and, therefore, we must afford those deter-
minations great deference. . . .
    ‘‘We note that the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, [but] each of the
basic and inferred facts underlying those conclusions
need not be proved beyond a reasonable doubt. . . .
If it is reasonable and logical for the jury to conclude
that a basic fact or an inferred fact is true, the jury is
permitted to consider the fact proven and may consider
it in combination with other proven facts in determining
whether the cumulative effect of all the evidence proves
the defendant guilty of all the elements of the crime
charged beyond a reasonable doubt. . . .
   ‘‘Moreover, it does not diminish the probative force
of the evidence that it consists, in whole or in part, of
evidence that is circumstantial rather than direct. . . .
It is not one fact, but the cumulative impact of a multi-
tude of facts which establishes guilt in a case involving
substantial circumstantial evidence. . . . In evaluating
evidence, the [finder] of fact is not required to accept
as dispositive those inferences that are consistent with
the defendant’s innocence. . . . The [finder of fact]
may draw whatever inferences from the evidence or
facts established by the evidence it deems to be reason-
able and logical.’’ (Citation omitted; internal quotation
marks omitted.) State v. Sam, 98 Conn. App. 13, 32–33,
907 A.2d 99, cert. denied, 280 Conn. 944, 912 A.2d
478 (2006).
                            A
  We begin with the defendant’s claim that there was
insufficient evidence to support his conviction for
assault in the third degree. Specifically, the defendant
argues that the jury lacked sufficient evidence to find
beyond a reasonable doubt that he intended to physi-
cally injure the victim because he was not sufficiently
awake to form the conscious objective to punch the
victim in the eye.6
   ‘‘To establish the crime of assault in the third degree,
the state must show that the defendant intentionally
. . . caused physical injury to another.’’ State v. Fabri-
catore, 89 Conn. App. 729, 733, 875 A.2d 48 (2005), aff’d,
281 Conn. 469, 915 A.2d 872 (2007). Pursuant to General
Statutes § 53a-3 (11), ‘‘[a] person acts ‘intentionally’
with respect to a result . . . when his conscious objec-
tive is to cause such result . . . .’’ In the present case,
the defendant claims that he was not fully awake at
the time of the incident, but, rather, he was reacting
spontaneously upon being startled by the victim, and
that in his attempt to push the victim aside, his hand
accidentally came into contact with her eye. The jury,
however, heard evidence that, although the defendant
was asleep when the victim reentered the room, upon
being shaken by her, the defendant sleepily moaned
and told the victim to stop. The victim did not stop but,
rather, continued to shake the defendant and stated,
‘‘how do you like it,’’ after which the defendant punched
her in the eye. His punch carried such force that the
victim temporarily lost consciousness. The jury reason-
ably and logically could have concluded that, by ver-
bally reacting to the victim’s shaking him and by
subsequently hitting her with such force as to knock
her unconscious, the defendant was awake at the time
of the incident. In turn, the jury reasonably could have
concluded that he was sufficiently conscious to form
the objective to punch the victim. Construing the evi-
dence in the light most favorable to sustaining the ver-
dict, we conclude that sufficient evidence existed from
which the jury could have found beyond a reasonable
doubt that the defendant committed assault in the
third degree.
                           B
  The defendant next claims that there was insufficient
evidence to support his conviction for strangulation in
the second degree. Specifically, the defendant argues
that the jury lacked sufficient evidence to find beyond
a reasonable doubt that he caused physical injury to
the victim by impeding her ability to breathe.7
   To establish strangulation in the second degree, the
state must show that the defendant restrained the victim
by the neck or throat with the intent to impede her
ability to breathe, and such impediment must have
occurred. General Statutes § 53a-64bb. In the present
case, the jury heard evidence that the defendant
wrapped his hands around the victim’s neck and
squeezed. This occurred for approximately twenty sec-
onds. Although the victim was able to speak to the 911
dispatcher shortly thereafter, her voice was hoarse and
it hurt to swallow. At the hospital, the emergency medi-
cine physician did not find bruises on the back of the
victim’s neck, petechiae hemorrhaging in her eyes,
swelling around her vocal cords, or fractures, and, as
a result, the defendant claims that he did not harm the
victim in a manner consistent with strangulation. The
emergency medicine physician, however, determined
that the victim suffered bruising around the front of
her neck, tenderness at the back of her neck, and a
hoarse voice, all of which he testified are consistent
with strangulation. On the basis of this evidence, the
jury reasonably and logically could have concluded that,
when the defendant wrapped his hands around the vic-
tim’s neck and squeezed, she was unable to breathe.
Construing the evidence in the light most favorable
to sustaining the verdict, we conclude that sufficient
evidence existed from which the jury could have found
beyond a reasonable doubt that the defendant commit-
ted strangulation in the second degree.
                            II
   The defendant also claims that the state presented
insufficient evidence to disprove his self-defense claim
beyond a reasonable doubt. Specifically, the defendant
argues that the circumstances of the altercation
between himself and the victim justified the defendant’s
reasonable belief that he was about to suffer imminent
physical force, and, therefore, his use of force that
resulted in the victim’s being punched in the eye was
objectively reasonable.8 The defendant’s argument
rests, however, upon a competing interpretation of the
evidence that the jury rejected. We conclude that the
jury’s rejection of the defendant’s interpretation was
reasonable, and, accordingly, the defendant’s claim
fails.
   Pursuant to General Statutes § 53a-19 (a), ‘‘a person
is justified in using reasonable physical force upon
another person to defend himself . . . from what he
reasonably believes to be the use or imminent use of
physical force, and he may use such a degree of force
which he reasonably believes to be necessary for such
purpose . . . .’’ Once the defendant has ‘‘[introduced]
sufficient evidence to warrant presenting his claim of
self-defense to the jury . . . it becomes the state’s bur-
den to disprove the defense beyond a reasonable
doubt.’’ (Internal quotation marks omitted.) State v.
Singleton, 292 Conn. 734, 747, 974 A.2d 679 (2009).
‘‘Whether the defense of the justified use of force, prop-
erly raised at trial, has been disproved by the state is
a question of fact for the jury, to be determined from all
the evidence in the case and the reasonable inferences
drawn from that evidence. . . . Accordingly, the stan-
dard for reviewing sufficiency claims in conjunction
with a justification offered by the defense is the same
standard used when examining claims of insufficiency
of the evidence. . . . As long as the evidence presented
at trial was sufficient to allow the jury reasonably to
conclude that the state has met its burden of persuasion,
the verdict will be sustained.’’ (Citations omitted; inter-
nal quotation marks omitted.) State v. Davis, 159 Conn.
App. 618, 622–23, 123 A.3d 142, cert. denied, 319 Conn.
951, 125 A.3d 530 (2015). ‘‘[Therefore] [o]n appeal, we
do not ask whether there is a reasonable view of the
evidence that would support a reasonable hypothesis
of innocence. We ask, instead, whether there is a rea-
sonable view of the evidence that supports the [jury’s]
verdict of guilty.’’ (Internal quotation marks omitted.)
Id., 623.
  In the present case, the jury was free to believe the
testimony of the state’s witnesses and to disbelieve that
of the defendant. Despite testimony by the defendant
that he was acting in self-defense, the jury chose to
accept the state’s version of the facts. The victim testi-
fied that, before the defendant punched her in the eye,
he sleepily moaned and, in response to her shaking him,
told her to stop. Moreover, the punch did not occur
until after the victim subsequently stated, ‘‘how do you
like it.’’ In addition, all of the state’s witnesses testified
that the victim’s eye was swollen following the incident.
These findings conflict with the account of the defen-
dant, who claimed that he instinctively was using the
force necessary from his prone position to push away
his unknown attacker.
   In crediting the testimony of the state’s witnesses, the
jury reasonably could have found that the defendant, in
his telling the victim to stop shaking him, was fully
awake. Furthermore, the testimony of the state’s wit-
nesses reasonably could have led the jury to find that,
after the victim stated, ‘‘how do you like it,’’ the defen-
dant forcefully and intentionally punched her. In turn,
from the evidence presented, the jury could have deter-
mined that the defendant’s alleged belief that physical
force was about to be used against him was unreason-
able. Accordingly, we conclude that sufficient evidence
existed from which the jury reasonably could have
found that the state disproved the defendant’s self-
defense claim beyond a reasonable doubt.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).
   2
     According to an officer of the Stonington Police Department, the police
generally do not take a statement from the primary aggressor.
   3
     The victim gave a second statement at the police station approximately
two to three weeks after the incident.
   4
     General Statutes § 53a-61 (a) provides in relevant part: ‘‘A person is
guilty of assault in the third degree when: (1) With intent to cause physical
injury to another person, he causes such injury to such person . . . .’’
   5
     General Statutes § 53a-64bb (a) provides in relevant part: ‘‘A person is
guilty of strangulation in the second degree when such person restrains
another person by the neck or throat with the intent to impede the ability
of such other person to breathe . . . and such person impedes the ability
of such other person to breathe . . . .’’
   6
     The defendant does not contest that the jury reasonably could have
found that the state met its burden as to the defendant’s causing physical
injury to the victim.
   7
     The defendant touches upon the element of intent in his appellate brief,
stating that ‘‘[he] put his hands on [the victim’s] shoulders to calm her and
prevent her from hitting him again . . . [and] [p]art of his hands could have
pressed on each side of the front of her neck, but he would have done so
without any intent to strangle her.’’ Although appearing to suggest that
the strangulation was accidental, not intentional, the defendant makes no
argument as to the element of intent. We therefore only address strangulation
as to the causation of physical injury, which the defendant adequately briefed
and argued before this court. See Strobel v. Strobel, 73 Conn. App. 488, 490,
808 A. 2d 1138, cert. denied, 262 Conn. 928, 814 A.2d 383 (2002) (‘‘[w]e
consistently have held that [a]nalysis, rather than mere abstract assertion,
is required in order to avoid abandoning an issue by failure to brief the
issue properly’’ [internal quotation marks omitted]). In any event, there was
testimony given by the victim whereby the jury reasonably could have
inferred intent on the part of the defendant.
   8
     The defendant did not claim self-defense as to the strangulation charge.